Case 1:20-cv-01083-JTN-PJG ECF No. 19, PageID.771 Filed 11/16/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DONALD J. TRUMP FOR PRESIDENT, et al.,

       Plaintiffs,                                        Case No. 1:20CV1083

v.                                                        Hon. Janet T. Neff

JOCELYN BENSON, et al.,

       Defendants.

______________________________________/

                        RESPONSE TO MOTIONS TO INTERVENE

       Plaintiffs, pursuant to this Court’s Order of November 16, 2020 (ECN No. 13), respond

that they do not oppose the motion to intervene filed by the Michigan State Conference NAACP,

Wendell Anthony, Yvonne While, and Andre Wilkes (ECF No. 6), or the motion to intervene filed

by the Michigan Democratic Party (ECF No. 10), or the motion to intervene filed by the City of

Detroit (ECF No. 14).


                                           Respectfully submitted,

                                           /s/ Mark F. (Thor) Hearne, II
                                           MARK F. (THOR) HEARNE, II
                                           True North Law, LLC
                                           112 S. Hanley Road, Suite 200
                                           St. Louis, MO 63105
                                           (314) 296-4000
                                           thor@truenorthlawgroup.com

                                           Counsel for Plaintiffs
